Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about November 30, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act, which, if committed by an adult, would constitute the crime of obstructing governmental administration in the second degree, and placed her with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. In a subway station, after appellant repeatedly and noisily banged on a pay phone, causing a disturbance, appellant refused to comply with the officers’ directives to leave the station, screamed, cursed, flailed her arms, and struggled with the officers. The officers *381were attempting to maintain order in the station, which was an official police function, and appellant intentionally obstructed that function through “physical force or interference” (see Penal Law § 195.05; Matter of Davan L., 91 NY2d 88 [1997]; Matter of Shannon B., 70 NY2d 458 [1987]; Matter of Darnell C., 305 AD2d 405 [2003]). Concur—Mazzarelli, J.P., Friedman, Williams, Gonzalez and Sweeny, JJ.